Citation Nr: 0733495	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  04-24 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
right peroneal neuropathy, currently evaluated 40 percent 
disabling.

2.  Entitlement to service connection for depression, claimed 
as secondary to service connected prostate cancer due to 
herbicide exposure.

3.  Entitlement to service connection for a left knee 
condition, claimed as secondary to right service-connected 
peroneal neuropathy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to June 
1972.  Service in Vietnam is indicated by the evidence of 
record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in 
Cleveland, Ohio.

Procedural history

A July 2001 rating decision granted service connection for 
prostate cancer.  In an April 2002 claim, the veteran sought 
service connection for numbness in the right leg and foot 
secondary to prostate cancer surgery; for depression 
secondary to prostate cancer; and for a left knee condition 
secondary to the right leg foot condition.  

In an April 2002 hearing at the RO before a local hearing 
officer, the veteran offered testimony that is relevant to 
the issue of entitlement to service connection for depression 
due to service-connected prostate cancer.  A transcript of 
that hearing is of record.

The March 2003 rating decision granted service connection for 
right perineal neuropathy; a noncompensable (zero percent) 
disability rating was assigned. 
The veteran disagreed with the assigned rating and timely 
appealed.  In an April 2005 rating decision, the RO assigned 
a 40 percent disability rating for right perineal neuropathy.  
The veteran has not expressed agreement with that decision.
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated]. 

Service connection was denied for depression and for the left 
knee disability in the March 2003 rating decision.  The 
veteran has perfected appeals as to those issues.

The veteran failed to report for personal hearings which were 
scheduled to be conducted by Veterans Law Judges on January 
6, 2006 and June 27, 2006.  His accredited representative has 
submitted written argument on his behalf.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issues not on appeal

The veteran is service-connected for prostate cancer, which 
was initially evaluated as 100 percent disabling.  The 
disability rating was reduced in a June 2002 rating decision 
to 60 percent disabling.   The veteran disagreed with that 
decision.  
The RO subsequently restored the veteran's 100 percent 
disability rating for prostate cancer.  Accordingly, that 
matter is moot. 

In June 2003, the veteran submitted a claim for service 
connection for post-traumatic stress disorder (PTSD).  In a 
June 2005 rating decision, the RO granted service connection 
for PTSD evaluated as 30 percent disabling effective June 25, 
2003, the date of the veteran's claim.  The record indicates 
that the veteran has not disagreed with that decision.

The Board also notes that the veteran claimed entitlement to 
Individual Unemployability (TDIU) in a statement made in July 
2004.  That claim was rendered moot via the subsequent 
assignment of a 100 percent rating for prostate cancer.  A 
claim for TDIU may not be considered when a 100 percent 
rating is in effect.  See VAOPGCPREC 6-99 and Herlehy v. 
Principi, 15 Vet. App. 33 (2001)]

In an October 2005 rating decision, the RO granted the 
veteran's claim of entitlement to special monthly 
compensation and denied entitlement to specially adapted 
housing and a special home adaptation grant.  The veteran has 
not appealed any aspect of that decision.  

In an August 2007 informal brief, the veteran's 
representative raised, evidently for the first time, claims 
of entitlement to service connection for tinnitus and type II 
diabetes mellitus.  Those issues are not in appellate status 
and are referred to the RO for appropriate action.  


REMAND

For reasons expressed immediately below, the Board finds that 
this case must be remanded for additional evidentiary and 
procedural development.

Reasons for remand

1.  Entitlement to an increased rating for service-connected 
right peroneal neuropathy, currently evaluated 40 percent 
disabling.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Board is aware that the veteran received notice under the 
Veterans Claims Assistance Act of 2000 (VCAA) in connection 
with his increased rating claim via letters from the RO dated 
June 2002 and July 2004, before Dingess.  The veteran has not 
received appropriate notice under Dingess.  This must be 
accomplished.

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may no longer be 
cured by the Board.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003). The Board must therefore remand this issue to the 
agency of original jurisdiction because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.

2.  Entitlement to service connection for depression, claimed 
as secondary to service-connected prostate cancer.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

With regard to the first element, current disability, the 
veteran is service connected for PTSD.  It is unclear whether 
he also has separately diagnosed depression and if so whether 
such is related to his service-connected prostate cancer.

The medical evidence, in its present state, raises questions 
that must be addressed by appropriately qualified health care 
providers.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2005) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].



3.  Entitlement to service connection for a left knee 
condition, claimed as secondary to right service-connected 
peroneal neuropathy.

With regard to the claimed left knee disability, a September 
2002 x-ray report indicates minimal degenerative arthritic 
changes of the left knee, and a September 2002 examiner 
concluded the veteran suffered from left knee strain.  The 
Board additionally observes that a September 2002 examiner 
apparently augmented the assessment in a handwritten note 
which reads: "Extreme morbid obesity contributes to his abnl 
[abnormal] gait and knee strain bilaterally."  [In February 
2004, the veteran weighed 398 pounds.]  

The Board believes that an opinion addressing a nexus, if 
any, between the veteran's service-connected right peroneal 
neuropathy and his claimed left knee disability s must be 
obtained.  See Charles, supra; see also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) [the duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].  

Additional comment

The Board observes that the veteran is currently in receipt 
of a 100 percent disability rating for service-connected 
prostate cancer as well as a 40 percent disability rating for 
right peroneal neuropathy and a 30 percent disability rating 
for PTSD.  In addition, he is in receipt of special monthly 
compensation under the provisions of 38 U.S.C.A. § 1114(s) 
(West 2002).  It is unclear what additional benefits he would 
be entitled to even if he was successful in his current 
appeal or as to the additional issues identified by his 
representative in the August 2007 informal hearing 
presentation.  

The Board additionally observes that the veteran has not been 
heard from directly for some time, and as indicated in the 
Introduction he failed to report for two Board hearings in 
2006. 

For these reasons, the Board believes that before proceeding 
further the agency of original jurisdiction should contact 
the veteran in order to determine whether he wishes to 
continue to pursue his claims.
					
Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran in 
writing and inquire whether he wishes to 
pursue his claims, or any of them, in 
light of the benefits previously granted.

2.  If the veteran wishes to continue with 
his appeal, VBA must issue a corrective 
VCAA letter in order to ensure that all 
notification and development action 
required by the VCAA is completed, 
specifically to include sending a letter 
to the veteran which complies with the 
requirements of 38 C.F.R. § 3.159(b) and 
the notice requirements announced in 
Dingess.

3.  VBA should schedule the veteran for 
psychological evaluation.  The examining 
psychologist should review the veteran's 
claims folder, interview the veteran and 
if deemed necessary should perform 
appropriate diagnostic testing.  The 
examiner should provide a diagnosis or 
diagnoses, with reasons provided therefor.  
In particular, depression/dysthymic 
disorder should be diagnosed or 
specifically ruled out.  If 
depression/dysthymic disorder is 
diagnosed, its etiology should be 
determined, to the extent practicable.  A 
report should be prepared and associated 
with the veteran's VA claims folder.

4.  VBA should schedule the veteran for a 
physical evaluation.  The examining health 
care provider should provide a diagnosis 
of any left knee condition and, to the 
extent possible, provide an etiology of 
any diagnosed left knee condition.  In 
particular, the examiner should address 
whether the veteran's left knee condition 
is caused or aggravated by his service-
connected right peroneal neuropathy.  A 
report should be prepared and associated 
with the veteran's VA claims folder.

5.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
which it deems to be necessary, VBA should 
readjudicate the veteran's claims. If the 
benefits sought on appeal remain denied, 
VBA should provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response. Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

